                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ERIK VANDERBECK,                              :
                                              :       Civil No. 18-4144 (FLW)
                       Petitioner,            :
                                              :
                       v.                     :       MEMORANDUM AND ORDER
                                              :
UNITED STATES OF AMERICA,                     :
                                              :
                       Respondent.            :
                                              :

       Petitioner pro se, Erik Vanderbeck (“Petitioner”), a federal prisoner presently

incarcerated at F.C.I. Fort Dix, in Fort Dix, New Jersey, filed a motion to vacate, set aside, or

correct a sentence, pursuant to 28 U.S.C. § 2255. (See ECF No. 1.) The Court notes, however,

that the form motion filed by Petitioner lacks the required notice under United States v. Miller,

197 F.3d 644 (3d Cir. 1999). Because federal law requires a District Court to dismiss a second

or successive § 2255 motion, 28 U.S.C. §§ 2244(a), 2255(h), a § 2255 movant must include in

his or her first § 2255 motion all available federal claims. See Miller, 197 F.3d at 649; Rules

Governing § 2255 Cases, Rule 2(b)(1), 28 U.S.C.A. foll. § 2255. Consequently, the Court will

now provide the Miller notice to Petitioner. Before a District Court may rule on a § 2255 motion

from a pro se petitioner, it must notify the petitioner that he may either (1) have his pending

motion considered as his all-inclusive § 2255 motion and ruled on as filed, or (2) withdraw the

motion and file an amended timely § 2255 motion that includes all available federal claims.

Miller, 197 F.3d at 652.

       Therefore, within 45 days, Petitioner shall notify the Court as to whether he (1) wishes to

have his motion ruled on as filed or (2) wishes to withdraw his motion and submit one all-
inclusive § 2255 motion. If Petitioner wishes to submit an amended motion, he shall do so

within 45 days of the entry of this Memorandum and Order.

        Accordingly, IT IS, this 20th day of November 2018

        ORDERED that Petitioner shall notify the Court within 45 days of the entry of this

Memorandum and Order whether he wishes to have his motion ruled on as filed or whether he

wishes to withdraw his motion and submit one all-inclusive § 2255 motion that includes all

available federal claims; and it is further

        ORDERED that to the extent Petitioner wishes to withdraw his original motion and

submit one all-inclusive amended motion, he must submit the amended motion within 45 days of

the entry of this Court’s Order; and it is further

        ORDERED that, if Petitioner fails to submit for filing an amended § 2255 motion within

45 days of the date of the entry of this Order, then this Court will consider Docket Entry Number

1 as Petitioner’s one and only all-inclusive § 2255 motion; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this order on Petitioner by

regular U.S. mail, accompanied by a blank Motion to Vacate, Set Aside, or Correct a Sentence

by a Person in Federal Custody, Form AO 243 (modified): DNJ-Habeas-004(Rev.01-2014); and

it is further

        ORDERED that the Clerk’s service of the blank § 2255 motion form shall not be

construed as this Court’s finding that the original petition is or is not timely or that Petitioner's

claims are or are not duly exhausted.




                                                                /s/ Freda L. Wolfson
                                                                FREDA L. WOLFSON
                                                                United States District Judge


                                                     2
